UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6574


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TION KIMBROUGH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:09-cr-00220-REP-1)


Submitted: September 18, 2018                                 Decided: October 15, 2018


Before GREGORY, Chief Judge, NIEMEYER and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tion Kimbrough, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tion Kimbrough appeals the district court’s order denying his motion for

reduction of sentence.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

Kimbrough, No. 3:09-cr-00220-REP-1 (E.D. Va. Apr. 25, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2